DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 7/8/2022 is acknowledged.  The traversal is on the ground(s) that the amendment adds a special technical feature to the claims.  This is not found persuasive because applicant argues that the FUKUMINE reference is silent to the proportion of nitrile group-containing monomer to the content proportion of the aromatic vinyl monomer unit. But applicant further argues that the specific examples show calculated ratios of 0.44 or higher. Clearly, FUKUMINE is not completely silent to the proportion of nitrile group-containing monomer and aromatic vinyl monomer unit, because it can be calculated. After reviewing the examples acknowledges that the example 3 referred to by applicant is the only example to provide more acrylonitrile monomer than styrene monomer (aromatic vinyl) and consequently is the only example to produce a polymer where there is more nitrile units than aromatic vinyl units (ratio of less than 1). However, the reference is not limited to the teachings in the examples and may be relied upon for all it contains, MPEP 2123. The full scope of the reference teaches using aromatic vinyl polymer unit is present at 5-50% by mass [0031]; the nitrile group is 2-50% by mass [0014] and [0025]. Based upon those mass%, the ratio of nitrile group to aromatic vinyl group can be 0.04 to 10 which overlaps the claimed range of less than 0.35 and is considered prima facie obvious, MPEP 2144.05.I.

Therefore the examiner maintains that the polymer compound is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 7-9 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment to claim 1 defines the ratio of aromatic vinyl monomer to nitrile in addition to the mass% of aromatic vinyl monomer. The limitations implicitly limit the amount of nitrile group. However, claim 2 states that the nitrile group can be up to 30 mass%. However, that upper range is too high to also satisfy the limitations of claim 1. Therefore, claim 2 is rebroadening claim 1 and thereby does not incorporate the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUMINE et al (JP 2013-179040 - translation provided in IDS).
Regarding claim 1,
FUKUMINE teaches a binder composition that includes a nitrile units, an aromatic vinyl unit, a hydrophilic unit and an linear alkylene unit with 4 or more carbon atoms abstract. The aromatic vinyl polymer unit is present at 5-50% by mass [0031]. When there is more than 50% by mass the dispersion stability of the positive electrode active material is lowered and the electrode becomes harder (binding property is lowered) [0031]. However, the examiner notes that the disclosure of more than 50% by mass is a non-preferred embodiment (operable but non-preferable). The disclosure may be relied upon for all it contains, including non-preferred embodiments, see MPEP 2123.II. The nitrile group is 2-50% by mass [0014] and [0025]. The ratio of nitrile group to aromatic vinyl group is therefore 0.04 to 10 which overlaps the claimed range of less than 0.35 and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 2,
	The nitrile group is 2-50% by mass [0014] and [0025].
Regarding claim 3,
The hydrophilic group is 0.05-20% by mass [0013]. The hydrophilic group contains an acid [0030].
Regarding claims 4 and 5,
	The examiner is unable to test the properties of the polymers disclosed in FUKUMINE. However, the component limitations of the polymer fall within the scope of the claims, and therefore the properties of the polymer created are expected to be the same as the claimed properties.
Regarding claim 6,
	The binder in FUKUMINE is used to stably disperse electrode active material  in a slurry [0031]. For the solvent, NMP can be used [0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712